Citation Nr: 0712026	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-40 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease (DDD) and degenerative changes 
of the dorsal spine, status post L5-S1 fusion, evaluated as 
10 percent disabling since April 1, 1999, and as 20 percent 
disabling since January 18, 2002.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1956 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

Historically, a June 2003 rating decision granted a temporary 
total rating based on need for convalescence following 
lumbosacral surgery, effective February 1, 1999.  A 10 
percent schedular rating (which had been in effect since 
September 1, 1979) was resumed effective April 1, 1999.  A 
March 2005 rating decision granted an increase in the 10 
percent rating to 20 percent, effective January 18, 2002.  
That grant does not represent a total grant of the benefit 
sought, i. e., a maximum schedular rating.  So the issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  


FINDINGS OF FACT

1.  Prior to January 18, 2002, the veteran had radiologically 
documented degenerative changes and disc space pathology but 
no incapacitating episodes of back symptoms and no more than 
slight limitation of motion of the lumbosacral spine; he did 
have muscle spasm, without listing of the spine or loss of 
lateral motion.  

2.  Since January 18, 2002, the veteran has had no 
incapacitating episodes of back symptoms and no more than 
slight limitation of motion of the lumbosacral spine; he has 
had muscle spasm, without listing of the spine or loss of 
lateral motion or sensory or motor dysfunction and flexion to 
90 degrees and combined thoracolumbar range of motion of 
greater than 120 degrees.  




CONCLUSIONS OF LAW

1.  A rating of 20 percent, but no higher, prior to January 
18, 2002, for lumbosacral strain with DDD and degenerative 
changes of the dorsal spine, status post L5-S1 fusion, is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5292, 5295 (prior to September 26, 2003).

2.  A rating in excess of 20 percent for a lumbosacral strain 
with DDD and degenerative changes of the dorsal spine, status 
post L5-S1 fusion, since January 18, 2002, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5243 (effective 
September 23, 2002); Diagnostic Codes 5003, 5292, 5295 (prior 
to September 26, 2003); and Diagnostic Codes 5237 and 5242 
(effective September 26, 2003).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2003.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claim for 
increase, namely, that the disability had increased in 
severity.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the claims, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO provided the veteran with 
rating examinations in March 2003 and July 2005.  As there is 
no indication that the veteran was unaware of what was needed 
for claim substantiation, nor any indication of the existence 
of additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On VA examination in May 1992 the veteran complained of 
constant back pain which was frequently severe and radiated, 
along with numbness, into both lower extremities to the 
ankles.  He took muscle relaxants and to lessen the pain he 
took Tylenol and Motrin.  He reported that it was 
periodically necessary to go to an emergency room for 
intramuscular pain medication but he had not required 
intramuscular injections for pain in the last two years.  

On examination the veteran did not appear to have any joint 
or extremity pain while standing or walking.  There was no 
thoracic spine tenderness or muscle spasm.  He was able to 
move the thoracic spine through full range of motion.  There 
was no lumbosacral tenderness but he had mild muscle spasm.  
He had moderate low back pain on forward flexion to 60 
degrees.  Extension was to 20 degrees.  He had moderate pain 
on lateral flexion to the right and to the left, each being 
to 20 degrees.  He had mild pain but full rotation to the 
right and left to 35 degrees.  Straight leg raising (SLR) was 
negative, bilaterally.  There was no impairment of right or 
left lower extremity motor strength or sensation nor any 
muscle atrophy.  No neurologic deficits were noted.  X-rays 
disclosed slight narrowing of the L5-S1 disc space and no 
spondylolisthesis or spondylolysis but there was a partially 
lumbarized S1.  

A September 1998 statement from Drs K. and E. states that the 
veteran's disability was "permanent and stationary."  
Lumbar fusion might be needed in the future for intractable 
pain.  

In February 1999 the veteran underwent L5-S1 posterior lumbar 
interbody fusion.  Iliac crest cortical cancellous bone was 
used to fill a bone dowel.  

A January 18, 2002, VAOPT record reflects that the veteran's 
chief complaint was pain.  He had had chronic back pain since 
1968.  He had continued to have pain since his lumbosacral 
fusion.  Sitting, running or standing for long periods 
aggravated his pain.  Physical therapy had not helped 
alleviate his back pain, which was basically constant.  On 
examination he had limited range of motion in all directions, 
but only slightly.  There was minimal paravertebral 
tenderness.  Deep tendon reflexes (DTRs) were equal 
bilaterally in the lower extremities.  On neurological 
evaluation he had a normal curvature of the back.  Extension 
was limited by pain.  There was slight limitation of rotation 
due to pain.  He had good flexion.  SLR was negative.  There 
was minimal lumbosacral pain to palpation.  His extremities 
were within normal limits.  His motor strength was 5/5 and 
his sensory status was intact throughout.  Babinski's test 
was negative.  The diagnosis was chronic back pain.  

A May 2002 VAOPT record shows that the veteran complained of 
occasional tingling down the front of his legs.  In July 2002 
he complained of intermittent pain radiating down both legs, 
anteriorly, down to the ankles.  An MRI disclosed probable 
fusion at L5-S1 and possible enhancement and swelling of the 
left L5-S1 nerve roots within the lateral recesses.  The left 
S1 and left L5 nerve roots were enhanced slightly within the 
left lateral recesses.  There was facet osteoarthropathy 
enlargement at L3-4, bilaterally, and foraminal disc bulging 
at L2-3, L3-4 causing mild narrowing of those foramina.  In 
August 2002 it was noted that the MRI findings did not 
correlate with the veteran's symptoms.  



Official examination of March 2003

On VA examination in March 2003, the veteran reported having 
had a lumbosacral strain since 1968, when he had a pinched 
nerve and spinal compression.  He had had spinal fusion at 
L5-S1 last year.  He complained of occasional leg pain that 
radiated down, for which he had seen several physicians.  He 
had taken Vicodin, Darvocet, and Ibuprofen for pain.  He 
stated that he had lost time from work due to the low back 
problems in the past, but that he had not been employed since 
1997.  He denied having had any changes in his activities of 
daily living.  He swam and played golf for exercise.  

On physical examination, the veteran's posture and gait were 
normal.  Examination of his lumbar spine revealed an absence 
of pain, radiation on movement, muscle spasm or tenderness.  
SLR was normal on the left and positive on the right at 90 
degrees.  Radiculopathy was mild and positive on the right 
with SLR.  Lumbar flexion was to 90 degrees, with pain 
beginning at 5 degrees.  Extension was to 35 degrees and 
painless.  Right lateral flexion was to 30 degrees, with pain 
beginning at 10 degrees.  Left lateral flexion was to 40 
degrees and painless.  Rotation to the right was to 35 
degrees, with pain beginning at 5 degrees, and to 35 degrees 
to the left without pain.  There was pain and lack of 
endurance, with pain being the major functional impact.  
Ankylosis was present in the lower back and favorable in 
flexion and right lateral flexion.  Motor examination of the 
lower extremity was normal, as was sensory examination.  DTRs 
at the knees were +3 on the right and +2 on the left and were 
+2 in each ankle.  

X-rays of the lumbar spine revealed minor degenerative 
changes in the lumbar spine with possible artificial disc 
implants at L5-S1.  The diagnosis was lumbosacral strain with 
degenerative joint disease (DJD), status post fusion.  It was 
noted that he was retired and that his activities of daily 
living were limited by any sustained activity.  

An October 2004 VAOPT record shows that the veteran had an 
"RD" neurotomy.  

A March 2005 VAOPT record notes that the veteran had no 
radiation of pain down his legs.  On examination his gait was 
normal without assistive device or brace.  He could walk on 
his toes and on his heels without difficulty.  His sensory 
status was intact to light touch and pin prick in the lower 
extremities.  Motor strength was 5/5 and reflexes were 2+.  
Muscle tone was normal and there was no clonus.  SLR was 
normal.  

Official examination of July 2005

On VA examination in July 2005, it was noted that the veteran 
had been retired since December 1998.  He reported having had 
progressively severe back since 1968.  He occasionally had 
radicular pain down his right leg, particularly when bending 
to the right or backwards.  He reported having pain when very 
active, which he characterized as being 8 on a scale of 10.  
His pain was relieved by taking Vicodin, Darvocet, and 
Ibuprofen.  

On physical examination, the veteran's post-operative lumbar 
scar, in the mid-line, was depressed but without tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss or keloidness.  There was hypopigmentation but no 
hyperpigmentation or abnormal texture.  His posture and gait 
were normal.  There was pain in the paravertebral muscles on 
movement of the thoracolumbar spine but no muscle spasm or 
tenderness.  SLR was negative, bilaterally.  There was "some 
ankylosis in range of motion in extension."  There was no 
clear evidence of IVDS, although the veteran did use Viagra 
for erectile dysfunction.  Motor and sensory examinations 
were normal.  DTRs at the knees and ankles were 2+ and 
symmetric.  

As reported in an addendum, lumbar flexion was to 90 degrees, 
with pain starting at 80 degrees.  Extension was to 15 
degrees, with pain starting at 10 degrees.  Right and left 
lateral flexion were to 30 degrees, with pain starting at 20 
degrees on the right and painless on the left.  Right and 
left rotation were to 30 degrees, with pain starting at 20 
degrees on the right and starting at 25 degrees on the left.  
Range of motion was additionally limited by pain, weakness, 
lack of endurance, and fatigue but not incoordination after 
repetitive use, with pain being the major functional impact.  
Any additional limitation in degrees could not be determined 
without resorting to mere speculation.  

The addendum reflects that lumbar X-rays revealed focal 
sclerosis at S1-2 which was questionable post surgical in 
nature, and mild narrowing at L4-5 and L5-S1 disc spaces.  

The diagnosis on the original examination report was 
residuals of spinal fusion at L5-S1 with some pain and 
scarring.  The diagnosis on the addendum was lumbosacral 
IVDS, status post L5-S1 fusion, with a residual (surgical) 
scar and X-ray findings of focal sclerosis at S1-2 and mild 
narrowing of L4-5 and L5-S1 disc spaces.  However, the 
addendum further noted that on current neurological 
examination the veteran was intact with normal motor and 
sensory findings.  

Law and Regulations

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

The criteria for evaluating disabilities under 38 C.F.R. 
§ 4.71a, DC 5293, for intervertebral disc syndrome (IVDS) or 
disc disease, were revised effective September 23, 2002.   

The veteran's claim for an increased rating for the service-
connected low back disorder was received in October 2002.  
So, since the criteria were changed prior to receipt of the 
claim, only the revised IVDS criteria may be used, if 
applicable.  

Generally, where the law or regulation change after a claim 
has been filed or reopened but before a final decision, the 
most favorable version most will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, the revised law or 
regulations will not be applied prior to the stated effective 
date.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Here, it was after the claim was received that the criteria 
for rating spinal disorder (other than IVDS) were revised 
(effective September 26, 2003) at which time the diagnostic 
codes were renumbered, including the renumbering of DC 5295, 
to DC 5237.  So, both the old and the new spinal rating 
criteria must be applied.  

Under DC 5243 IVDS or disc disease is rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher rating.  If there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted  

The term "incapacitating episode" under DC 5243 means a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The old spinal rating criteria provided that under 38 C.F.R. 
§ 4.71a, DC 5003 degenerative arthritis is rated on 
limitation of motion of the affected part.  Also, functional 
loss due pain, weakened movement, and fatigability are 
factors to be considered.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See also VAOGCPREC 9-98.  When rating a disability of the 
musculoskeletal system, functional loss due pain, weakened 
movement, and fatigability are factors to be considered.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; or (2) when objectively confirmed limitation 
of motion is not sufficient to warrant a compensable 
schedular evaluation, 10 percent is assigned for each major 
joint or minor joint group affected; or (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292 slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 30 percent rating.  

38 C.F.R. § 4.71a, DC 5295 provided that a lumbosacral strain 
with characteristic pain on motion warranted a 10 percent 
rating.  With muscle spasm on extreme forward bending with 
loss of lateral spine motion, a 20 percent rating is 
warranted.  When severe with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted.

Under the new spinal rating criteria, orthopedic 
manifestations are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  The criteria for a 10 
percent rating are forward flexion of the thoracolumar spine 
greater than 60 degrees but not greater than 85 degrees, or 
the combined range of motion of the thoracolumar spine 
greater than 120 degrees but not greater than 235 degrees 
(the maximum combined range of motion being 240 degrees), or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour. 

The criteria for a 20 percent rating based on orthopedic 
manifestations are forward flexion of the thoracolumar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumar spine not 
greater than 120 degrees (the maximum combined range of 
motion being 240 degrees), or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour. 

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Note 5 to 
the General Rating Formula.  

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V and Note 2 of the General Rating Formula. 

Neurological manifestations are rated under DC 8520 as 
paralysis of the sciatic nerve.  The criterion for a 10 
percent rating is mild incomplete paralysis.  The criterion 
for a 20 percent is moderate incomplete paralysis.  When the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a. 

Analysis

Ten percent prior to January 18, 2002

With respect to the spinal rating criteria in effect prior to 
September 2003, there is no evidence of vertebral fracture or 
ankylosis, under the old DCs 5285 and 5289.  He had only 
slight, but not mild, limitation of motion on official 
examination in 2003.  X-rays had disclosed both degenerative 
changes and disc pathology but significantly, it was the VA 
examination in 1992 which found that he had lumbosacral 
muscle spasm.  Under DC 5295, for lumbosacral strain, this 
warrants a 20 percent rating.  

However, the evidence did not show listing of the whole spine 
or marked loss of flexion which would warrant the next higher 
rating of 40 percent.  

Since the new spinal rating criteria did not become effective 
until September 2003, they are not applicable for the period 
prior to January 18, 2002.  In sum, a 20 percent rating, but 
no more, is warranted prior to January 18, 2002.  

Twenty percent since January 18, 2002

The medical records show that the veteran has received 
ongoing back treatment, but since January 18, 2002, there is 
no documented period during which he was prescribed bed rest 
by a physician due to his service-connected low back 
disorder.  So, a rating in excess of 20 percent, based on 
incapacitating episodes, since January 18, 2002, is not 
warranted.  

Under the old spinal rating criteria, he has not had more 
than moderate limitation of motion of the low back since 
January 18, 2002, nor listing of the whole spine or marked 
loss of flexion for a higher rating for limitation of motion 
or a lumbosacral strain.  

Under the new spinal rating criteria, on both official 
examinations, in 2003 and 2005, the veteran had thoracolumbar 
flexion to 90 degrees and the combined range of motion was 
265 degrees on examination in 2003 and it was 225 degrees on 
examination in 2005.  

For the next higher rating of 40 percent under the new spinal 
rating criteria, there must be thoracolumbar flexion of 30 
degrees or less, or favorable ankylosis, and neither is shown 
in this case.  

Additionally, with respect to a separate evaluation based on 
chronic neurological manifestations under DC 8520, the 
veteran had sensory complaints of pain and numbness but no 
loss of sensory or motor function in the lower extremities.  
Thus, a compensable evaluation for a neurologic component to 
the IVDS is not warranted.  

It must also be noted that although the original report of 
the July 2005 rating examination suggested that the veteran 
had ankylosis, the addendum to that report demonstrates that 
he has substantial thoracolumbar motion and, so, the 
definition of ankylosis (essentially, immobility of the 
spine) is not met and precludes a finding of actual 
ankylosis.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra., but finds that the disability picture for the 
veteran's back disorder does not nearly approximate the 
criteria for a higher rating than currently assigned; while 
the VA examiner's have indicated that functional loss due to 
pain was present, the 2005 examination report showed pain 
beginning near the end of the ranges of motion, and the 
examiner was unable to assign any additional limitation in 
degrees.

So, under the old and the new spinal rating criteria, since 
January 18, 2002, the veteran has not met the criteria for a 
rating in excess of the currently assigned 20 percent.  

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  
Further, although he has limitation of daily activities upon 
sustained activity, he is able to swim and play golf for 
exercise.  So, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
finds no basis to refer this case for consideration of an 
extraschedular rating.


ORDER

A rating of 20 percent, but no higher, prior to January 18, 
2002, for lumbosacral strain with DDD and degenerative 
changes of the dorsal spine, status post L5-S1 fusion, is 
granted, subject to applicable law and regulations governing 
the award of monetary benefits.  

A rating in excess of 20 percent for a lumbosacral strain 
with DDD and degenerative changes of the dorsal spine, status 
post L5-S1 fusion, since January 18, 2002, is denied.  



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


